     Case 1:19-cv-01615-DAD-HBK Document 32 Filed 09/01/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD B. SPENCER,                              Case No. 1:19-cv-01615-DAD-HBK
12                       Plaintiff,                   ORDER REFERRING CASE TO
                                                      POSTSCREENING ADR AND STAY OF
13           v.                                       CASE FOR 60 DAYS
14    C. CARLSON,
15                       Defendant.
16

17

18

19          Plaintiff Edward B. Spencer is a current state prisoner proceeding pro se in this civil rights
20   action brought under 42 U.S.C. § 1983. (Doc. No. 14). As set forth in the screening order, the
21   Court has found that Plaintiff’s first amended complaint states a retaliation claim and state law
22   violation claims against Defendant C. Carlson. (Doc. No. 16). Defendant answered the first
23   amended complaint on August 31, 2021. (Doc. No. 31).
24          The Court refers all civil rights cases filed by pro se individuals to Alternative Dispute
25   Resolution (ADR) to attempt to resolve such cases more expeditiously and less expensively. See
26   also Local Rule 270. In appropriate cases, defense counsel from the California Attorney
27

28
                                                       1
     Case 1:19-cv-01615-DAD-HBK Document 32 Filed 09/01/21 Page 2 of 3


 1   General’s Office have agreed to participate in ADR. No claims, defenses, or objections are

 2   waived by the parties’ participation.

 3          Attempting to resolve this matter through settlement now would save the parties the time

 4   and expense of engaging in discovery and preparing substantive dispositive motions. The Court

 5   therefore will continue a STAY of this action for 60 days to allow the parties to investigate

 6   Plaintiff’s claims, meet and confer, and participate in an early settlement conference. The Court

 7   presumes that all post-screening civil rights cases assigned to the undersigned will proceed to a

 8   settlement conference. If, however, after investigating Plaintiff’s claims and meeting and

 9   conferring, either party finds that a settlement conference would be a waste of resources, the party

10   may opt out of the early settlement conference. If either party opts out or the settlement is

11   unsuccessful the Court will enter a discovery and scheduling order.

12          Accordingly, it is ORDERED:

13          1.      This action will remain STAYED for 60 days to allow the parties an opportunity

14   to settle their dispute. No pleadings or motions may be filed in this case during the stay, and the

15   parties shall not engage in formal discovery.

16          2.      Within 30 days from the date of this Order, the parties shall file a notice if they

17   object to proceeding to a settlement conference or if they believe that settlement is not currently

18   achievable. If either party objects to a settlement conference the Court will set a scheduling

19   and discovery order.

20          4.      After expiration of the objection period, by separate Order, the Court will assign
21   this matter to a United States Magistrate Judge, other than the undersigned, for conducting the

22   settlement conference.

23          5.      If the parties reach a settlement prior to the settlement conference, they SHALL

24   file a Notice of Settlement as required by Local Rule 160

25          6.      The Clerk of Court shall serve Deputy Attorney General Kelli Marie Hammond

26   and Supervising Deputy Attorney General Lawrence Bragg with a copy of Plaintiff’s first
27   amended complaint (Doc No. 14); the Court’s screening Order and (Doc No. 16) and this Order.

28
                                                        2
     Case 1:19-cv-01615-DAD-HBK Document 32 Filed 09/01/21 Page 3 of 3


 1            7.      The parties are obligated to keep the Court informed of their current addresses

 2   during the stay and the pendency of this action. Changes of address must be reported promptly in

 3   a Notice of Change of Address. See Local Rule 182(f).

 4

 5
     Dated:        September 1, 2021
 6                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
